Citation Nr: 1728807	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  08-09 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an disability rating in excess of 30 percent for service-connected multiple sclerosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from January 1966 to August 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied a compensable evaluation for service-connected neurological disease with cerebellar ataxia, bilateral and numbness of right side of face.  

During pendency of the appeal, a November 2007 rating decision recharacterized service-connected neurological disability as being multiple sclerosis, for which the evaluation was increased to 30 percent effective March 8, 2005.  By a June 2012 RO rating decision, there was found clear and unmistakable error (CUE) in the evaluation of multiple sclerosis and the RO retroactively increased the evaluation to 30 percent from September 1, 1987.  A 30 percent evaluation continued thereafter.  

The Board has remanded the case several times for additional development, most recently in July 2015.


FINDINGS OF FACT

1. A 30 percent evaluation is highest available rating for multiple sclerosis, before rating separate compensable residuals, under the VA rating schedule.

2. There is indication of consistent reported right hand neurological pathology as likely due to multiple sclerosis, with fatigue, and incoordination.  There is no other clear showing of separately ratable residual conditions.  Whereas the Veteran indicating having had loss of sense of taste and/or smell, this manifested to a moderate level and is found to be due to nonservice-connected pathology.



CONCLUSIONS OF LAW

1. The criteria are not met for a higher rating than 30 percent for multiple sclerosis.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.120, 4.124a, Diagnostic Code 8018 (2017).

2. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish a 20 percent rating for a right hand neurological condition attributable to multiple sclerosis, from June 26, 2006.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, 
Diagnostic Code 8524 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Board finds VA's duty to notify was satisfied by an August 2006 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA's duty to assist has been fulfilled through obtaining VA outpatient medical records, and attempting to obtain all pertinent records of private medical treatment.  The Veteran has undergone several VA examinations with regard to the severity of his service-connected multiple sclerosis and its manifestations.  

Proper action to assist the Veteran has also been undertaken in accordance with the most recent July 2015 Board remand, whereas the Board had requested providing the Veteran with the opportunity to identify additional relevant private treatment records (on enclosed VA Form 21-4142), obtaining updated VA treatment records, and obtaining a VA examination addendum indicating the Veteran's condition based on records review (or if necessary another examination).  The first two directives were clearly met, as VA Medical Center (VAMC) records were obtained and the Veteran was notified of opportunity to identify further private records, for which he did not return a records request.  The Board also finds sufficient development by the fact that a 2016 VA addendum opinion was obtained, giving overview of the Veteran's condition on medical records review.  In the Board's observation, from extensive VAMC records the Veterans service-connected disability remained essentially unchanged between years 2013 and 2016.  Likewise, the VA examination history before than was consistent and did not show much development in severity of condition.  There is tenable basis to find that a VA examiner's addendum is sufficient for evaluating this claim.  

The Veteran's representative argues otherwise and requests a new VA examination.  That notwithstanding, there is no finding to support a worsening of service-connected disability, and it has been held pursuant to VA law the mere passage of time is insufficient by itself to warrant re-examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Moreover, where proper, as indicated below the Board has undertaken to provide all separate available disability compensation where warranted under applicable law.  The Board finds the current record sufficient for decisional purposes.    

On the whole, therefore, the Board finds substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In furtherance of this claim, the Veteran has provided numerous statements describing the nature and extent of his symptomatology.  The Veteran has not requested a hearing in this matter.  There is no indication of further evidence or information to obtain, as all warranted development has been completed.  On the record as it stands, the Board will proceed to a decision.

Factual Background

By a June 2006 statement, the Veteran filed an informal claim for an increased rating for his service-connected neurological disorder, diagnosed as multiple sclerosis.  He indicated having symptoms consistent with multiple sclerosis.

Reviewing evidence, before the claim was filed, in March 2005 the Veteran had undergone a brain MRI that showed impression of periventricular and callosal demyelinating process that corresponded to the clinical data provided of multiple sclerosis.  No actively enhancing plaques were demonstrated.  Otherwise, there was a normal gadolinium-enhanced MRI of the brain.  

Thereafter, on VA examination November 2006, a history of neurological disease with cerebellar ataxia and numbness was noted.  The Veteran had multiple sclerosis in service and went into remission and had no symptoms after 5 years, and on re-evaluation his disability was reduced.  Fifteen years ago, he had subtle changes with fatigue, intermittent numbness in fingers, depression, decrease in motor skills such as writing which became illegible, and decreased ability to organize.  The symptoms were intermittent.  He was prescribed Dexedrine for adult onset ADHD which seemed to have a limited benefit.  

Two years ago, his primary care provider had asked for a neurologic evaluation and MRI at a private facility and diagnosed multiple sclerosis.  The Veteran had fatigue, depression, cognitive dysfunction, and variable decrease in motor skills that seemed to respond to Dexedrine.  He had balance problems when he suddenly changed positions but had adjusted to the situation and had not fallen down.  The course since onset was progressively worse, intermittent with remissions.  There were no side effects of treatment.  He took 10mg of Dexedrine a day.  Treatment response was fair.  The original clinical diagnosis had been confirmed on MRI.  On medical history review, there was no history of hospitalization or surgery, trauma to brain or spinal cord, neoplasm, fever, headaches.  There was a history of numbness with variable involvement of the fingers, and a history of paresthesias with variable involvement of fingers, intermittent.  There was no history of seizures, tremors, gait difficulty, rigidity, swallowing difficulty, impairment of bowel function, impaired bladder function.  There was history of fatigability reportedly constant, impaired smell, impaired taste, insomnia, memory loss or other cognitive problems.  There was no history of difficulty breathing, vision problems, tinnitus, speech problems, cerebrovascular accident, or assistive devices needed for walking.  

Physical examination revealed muscle tone normal, no muscle atrophy, no findings of dysesthesias, no findings of tremors or fasciculations, and normal gait, although balance problems, in that could not stand on one leg with eyes closed.  There were no findings of ataxia, incoordination or spasticity.  There were no findings of speech impairment.  There was no evidence of autonomic nervous system problems that had not been addressed.  The sensory function of a nerve or group of nerves was not affected.  There was no evidence of bowel or bladder impairment.  There was no evidence of cranial nerve impairment.  There was reported decreased sensation and subtle differences in taste and smell.  There was not evidence of limitation of motion of one or more joints.  

The Veteran had been told he had cognitive impairment.  He had lost jobs because of cognitive impairment.  His usual occupation was producing and directing television.  He had been self-employed for the past 18 years with three short term employment activities.  The diagnosis was multiple sclerosis, symptomatic.  The impact on occupational activities was memory loss, decreased concentration, lack of stamina, weakness and fatigue.  The effects of the problem on usual daily activities were mild impact upon chores, shopping, exercise, recreation; prevented sports; no impact on traveling, feeding, bathing, dressing, toileting, grooming.  

A separate examination report was completed for sense of taste and smell.  There was no history of hospitalization or surgery, no history of trauma affecting smell or taste, no history of neoplasm.  The Veteran on testing could identify several common household smells and food substances tasted.  The diagnosis given was decreased acuity for smell and taste.  According to the evaluation, sense of taste and smell were partially lost.

On the examiner's addendum opinion September 2007, it was indicated, the diagnosis of multiple sclerosis was associated with bilateral cerebellar ataxia, and numbness of the face.  It was the examiner's opinion that the Veteran had multiple sclerosis, referred to as benign multiple sclerosis in the literature, at the time of his separation from service and that the neurological syndrome was actually multiple sclerosis.  

VA Medical Center (VAMC) outpatient records show, on July 2008 neurological consult, the Veteran reported that since his initial episode of multiple sclerosis during service, he had experienced very few symptoms.  The symptoms he reported were a periodic numbness of his right face and hand.  He also reported a periodic loss of function of his fine motor skills of the left hand.  The fine motor skills interfered with his ability to write legibly and also to work.  He reported a loss of smell and taste which had been insidious in onset.  The Veteran denied any difficulties with bowel or bladder dysfunction, vision or hearing or any leg symptoms.  

He reported that he had symptoms of depression which he considered due to multiple sclerosis.  He reported that he felt depressed, was fatigued, felt isolated, had difficulty sleeping and had difficulty finding words.  He did not wish to begin treatment for his depression.  He reported that he was able to control his depression through meditation techniques and avoiding stressful situations.  

Physical examination demonstrated as to the neurologic system cranial nerves, nerve one not formally tested; nerve 2 light reflex, fundus well demarcated; nerves 3,4,6 extraocular movements intact without nystagmus; 5 facial sensation intact; 7 facial expression intact, motor intact; 8 endorsed finger rub; 11 sterno-clidomasateoid trapezius resistance intact; 12 tongue midline without atrophy.  Strength was equal on all extremities 5/5.  

The Veteran had decreased sensation in the right forearm, decreased vibration sensation in the right and left lower extremities, and temperature was sensation intact.  Coordination nose to finger nose test, heel to shin test were intact.  Reflexes were 2+ symmetric, Babinski reflex was present bilaterally.  His tandem gait and heel to toe gait were intact.  His Romberg sign was negative.  The impression was relapsing multiple sclerosis that was now stable.  On further consult November 2008, the Veteran reported having had numbness on the right side of his face and right hand.  He also experienced some fatigue and heat intolerance.  Evaluation showed good color vision, normal visual fields, normal intelligence.  He had normal gait, normal strength in all limbs and normal muscle tone.  The sensation in the feet were normal to touch, temperature and vibration.  Tandem gait and Romberg and finger to nose were normal.  According to the physician, while he could not be certain of the diagnosis based on the very mild history, a good neurologist had made the diagnosis of multiple sclerosis.  It was summarized the Veteran had no new complaints.  Since his symptoms were mild there considered was no need for medication. 

At a November 2008 VA neurology consult, the Veteran reported complaints that the right side of his face and his right hand were numb.  He also experienced some fatigue and heat intolerance.  

On a December 2009 general mental health consult, primarily for renewal of prescription medication dextroamphetamine, the Veteran reported he was taking this medication to help with cognitive changes.  The Veteran further stated, he had been on citalopram one year for major depressive disorder and recently decided to discontinue that medication due to increased gambling.   

At his September 2011 VA examination, the Veteran reported that his first symptoms began while in the Army when he had difficulty with right left side limb functioning.  A diagnosis of multiple sclerosis was made but to the examiner's knowledge, the Veteran had never been placed on any anti-MS drug.  The Veteran concurred that he had a very mild clinical course with only vague symptoms.  He presented with a typed list of the symptoms that have developed over the years. He had not required any further neurologic care since then.  His list of complaints included occasional hand trembles, right arm transiently feeling weak for short time, pains in the right ankle with right leg occasionally feeling weak, cramping in calves at times, jitteriness at times, fatigue that was variable, heat intolerance, diminished sense of smell, rare slow speech, slowly worsening handwriting, rare vertigo, cold fingertips at times, occasional trouble thinking quickly, stress that aggravated symptoms, occasional trouble thinking quickly, stress that aggravated symptoms, occasional word finding problems, depression, chronic low back pain, and erectile dysfunction.  

There was no history of brain trauma, seizures, headaches, trouble breathing, insomnia, tinnitus, strokes, or need for assistance devices.  It was indicated as to social history that at that time the Veteran was taking college classes to become a social worker, and was doing well. 

Objectively, the Veteran was alert and well-oriented.  His speech was fluent.  Attention and concentration were normal.  Language was without problems in naming or repetition.  Memory was judged intact to recent and remote events.  Fund of knowledge for current and past events was appropriate to education level.  Visual acuity was normal to newsprint.  To near print vision was 20/10 left eye and 20/25 right eye with glasses.  Pupils were equal, round and reactive to light and accommodation.  

Cranial nerves 3, 4, and 6 did not show paresis or nystagmus.  Cranial nerve 5 showed normal sensation and motor strength.  Cranial nerve 7 showed face symmetric with normal eye closure and smile.  Cranial nerve VIII had normal hearing to finger rub/whisper.  Cranial nerve IX, X showed palate elevated symmetrically.  Cranial nerve XI showed normal shoulder shrug/
sternocleidomastoid.  Cranial nerve XII was midline without atrophy or fasciculations.  

No abnormal movements were noted.  Motor activity was 5/5 strength in both arms and legs and with normal bulk and tone.  No was drift noted.  Sensory normal to touch, pain, temperature, vibration and proprioception.  Coordination was normal finger-to-noise, finger-tap, RAMs, and heel-to-shin.  His Romberg sign was negative.  His gait was normal station, stride, heel toe and tandem.  His reflexes were 3+ throughout bilaterally.  Plantar position was down bilaterally.  

The impression was multiple sclerosis that was mild by MRI and examination and history.  The VA examiner further indicated, the Veteran had had the diagnosis of multiple sclerosis for decades and the MRI showed mild plaques but the VA neuroradiology report of outside 2006 MRI films was read as mild multiple sclerosis.  The Veteran had been fortunate in that he had a very mild clinical course.  No major attacks had occurred in decades, and the examiner found almost no evidence of white matter damage from previous attacks.  The Veteran was mentally functioning well and was a student in college to become a social worker.  

In reviewing the Veteran's reported symptoms from multiple sclerosis, the examiner did not "find any worrisome or needing attention."  Heat intolerance was common in multiple sclerosis.  The examiner further indicated that the diminished smell was chronic and not progressive and almost never related to multiple sclerosis.  The examiner did not find any tremors or evidence of ataxia or spasticity but the Veteran's deep tendon reflexes were on the brisk side of normal but not hyperactive and there were no Babinski signs.  The examination and history were consistent with the earlier reports in the claims file.  According to the examiner, no further work-up or medications were indicated.   The Veteran had mentioned taking prescription amphetamines in the afternoon for years and thought it helped with his fatigue, and the examiner further stated there was minimal evidence that chronic amphetamines were helpful in multiple sclerosis fatigue for the long-term, but he did not think they needed to be discontinued.  

Through November 2011 correspondence, the Veteran stated a list of multiple sclerosis symptoms (which he had provided to the September 2011 examiner): hands trembles, he could not complete motion including fine motor movements; occasionally his right arm felt weak and he could not exert any strength in it; intermittent sharp pain in his right ankle, radiating and with loss of strength in the foot, it did not feel like cramping and did not depend on seated position; occasionally the right leg would feel weak and knee started to buckle, other times the legs were just jittery and he could not find a comfortable position.  He also reported spasticity, with hyperactive reflexes in his legs, cramping in calves, and occasional feeling that could not control body.  He also reported was fatigue, with days where he experienced intense fatigue like he just wanted to lie down, and heat would make him very tired and irritable.  The Veteran also reported were sensory symptoms; with reportedly "sense of smell and taste completely gone;" occasional difficulty focusing vision, trouble swallowing; speech sometimes slowed and word retrieval inhibited, sometimes stuttered; sometimes opened his mouth to speak and nothing came out; deteriorating handwriting, almost impossible to write anything legibly without going very slowly; occasional vertigo; unable to sleep if having been overheated.  Further reported was, paresthesia and hyperesthesia, with numbness on the tips of the fingers, right side of face, and sometimes feet.  Cognitive inefficiency, with times when as reported starting to lose the ability to process thoughts coherently; periods of stress; some blunting or word finding, or using inappropriate words; depression.  There was further reported chronic upper back pain.  

At a VA neurology consult in February 2012, the Veteran was indicated to not be on disease modifying therapy, and to have had no major disease "flares" in several years.  At this time his disease was quiescent and did not require further neurologic input as he was stable.  If the Veteran had new symptoms in the future then reevaluation would be needed but for now, his disease "was quiet" and no changes were indicated.

At his February 2013 VA examination, the Veteran reported a continuation of prior symptoms.  He further indicated that gradually over the years his sense of taste and smell had diminished.  His hand tremor prevented his handwriting from being as legible as he would like.  Medical history indicated a March 2012 MRI of the brain that had shown no progression from previous condition.  A neurologic review without in-person examination had been without any impression of worsening or change in his condition, continuing to be considered "quiet" and not in need of medication treatment.  The Veteran did not have muscle weakness in the upper and lower extremities attributable to multiple sclerosis, or pharynx larynx or swallowing conditions, respiratory conditions, sleep disturbances, bowel or urinary symptoms.    There were no visual disturbances.  His gait was normal.  His strength was level 5/5 when measured in different directions.  His deep tendon reflexes were 2+.  Sensation was normal, except decreased in the hands/fingers (C6-8).  There was no muscle atrophy.  There were no associated mental health symptoms.  The Veteran did not appear to meet any of the individual criteria for housebound status, or needing aid and attendance.  He did not use any assistive devices.  According to the examiner, the Veteran's multiple sclerosis impacted his ability to work because of limited clarity of writing and poor sense of smell and taste.  

It was summarized, the only neurologic finding that would reasonably be attributed to the already established diagnosis of MS was a very mild tremor seen in the Veteran's right hand with intentional motion.  Reviewed handwriting presented by the Veteran was considered easily legible.  His neurologic examination was otherwise near normal except for a stated reduced sensation of light touch testing in the radial fingers of his right hand.  The unremarkable examination completed above, confirmed those of past examiners.  Of the following list of complaints presented at this examination, including extremity weakness, spasticity, fatigue, sensory symptoms, paresthesia, cognitive inefficiency, pain, sexual dysfunction and general pathology, none were directly attributable to multiple sclerosis other than the previously noted mild hand tremor.  

VAMC records show more recently, on November 2014 neurology consult, the Veteran had an outside diagnosis of multiple sclerosis since service.  He had never been on disease modifying therapy due to his relatively benign history.  He complained of decreased sense of smell, impeding him from smelling natural gas.  This complaint had been constant since 2007 or 2008.  The Veteran denied any new focal weakness but did complain that when he was in a hot location the symptoms of numbness recurred.   

On review of systems, the Veteran denied headaches, vision changes and weakness.  He further denied shortness of breath, chest pain, gastrointestinal problems, musculoskeletal problems, renal or hematological problems, psychological problems.  The Veteran was alert and well oriented, speech was fluent, attention and concentration were normal, memory was intact to recent and remote events.  Visual fields were full to finger confrontation.  Pupils were equal, round and reactive to light and accommodation.  Examination of each of the cranial nerves was normal.  There was 5/5 motor strength in both arms and legs with normal bulk and tone.  Sensory exam was normal to touch, pain, temperature, vibration and proprioception, but decreased on right arm and right leg.  Coordination was normal finger-to-nose, finger-tap, heel-shin.  Romberg was negative.  Gait showed normal station, stride, heel, toe and tandem.  Reflexes were 2+ bilaterally.  Plantars were down bilaterally.  Sense of smell was 3/12 (abnormal) on scratch and sniff test (normal more than 6 correct).  The impression was of an outside diagnosis of multiple sclerosis since 1969, with no clinical evidence of exacerbations with stable MRI (last 2012).  Further found, there was no indication on starting the Veteran on disease modifying therapy due to his benign disease course.  The Veteran was extremely concerned about his sense of smell, it was tested at 3/12 which was abnormal.  The Veteran was informed that this could be part of the aging process, and his medications were checked to see if they could affect his sense of smell.  The Veteran was also complaining of memory and difficulty learning but had been able to maintain his grades when he was taking courses about 2 or 3 years ago.  It was recommended, the Veteran would be monitored for now and if this got worse he would undergo reevaluation for memory issues.  

Otherwise indicated, the Veteran asked again about his sense of poor smell.  He was a hobby chef and could not smell his own cooking and did not detect the odor placed on natural gas.  The condition had been present for over 5 years and he was not sure how fast it was progressing.  The neurologist focused on the smelling problem.  The Veteran had difficulty with the standard test card.  However, he could easily identify alcohol pads meaning the cranial 5 sensory nerve was alright.  The Veteran denied any history of severe sinusitis, head trauma.  He had multiple sclerosis but review of his MRI did not show MS plaques near the frontal lobe olfactory bulbs.   His MMSE was 30/30 at that time, and he did not appear to have dementia.  The impression given was that the Veteran had idiopathic hyposomia.  
Parkinson's disease could begin with hyposomia, but the Veteran did not show signs of that.  He had been worried about his memory but it did not show up on the MMSE.  As a result, it was not thought that the Veteran had Alzheimer's disease 
at that time.  He was to be provided a natural gas detector for his home for safety.  

On an August 2014 medication consult, the Veteran was approved to take the prescription drug Modafinil.  He was this time indicated to have been taking dextroamphetamine for 20+ years for management of both of these conditions.  Additionally, he was managed on bupropion as well.  Although he was not having any tolerability issues now with amphetamine therapy, his symptoms were persistent with existing regimen.  On general medical consult in May 2015, the Veteran's condition was indicated to involve occasional dizziness and short-term memory issues.  

By an August 2016 addendum, the February 2013 VA examiner stated as follows:

After complete review of all available records in VBMS [Veterans Benefits Management System electronic records database] and CPRS leading up to the current time period, there is no change in the opinion regarding the Veteran's MS and the manifestations of that condition as noted therein.   The singular detailed neurologic review of the Veteran's multiple sclerosis performed by specialty personnel as noted in available records was that of... [VA neurology] department November 7, 2014.  In that exam, Dr. Davis concludes that the Veteran's memory has not significantly declined beyond normal for age and that his diminished smell is also not a manifestation of multiple sclerosis.  Note: there were no additional records found regarding MS from the time period prior to the February 2013 review by this examiner, only records from the VA medical system between February 2013 and current day.

Applicable Law and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

The rating criteria for evaluation of multiple sclerosis are found at 38 C.F.R. § 4.124a, Diagnostic Code 8018 which provides for a minimum 30 percent rating.  There are no additional applicable rating criteria under that code.  

By implication symptomatology and secondary conditions associated with multiple sclerosis can be separately evaluated.  VA's normal rule precluding "pyramiding" under 38 C.F.R. § 4.14, which provides that separate manifestations cannot be rated under the same diagnosis.  

The provisions of 38 C.F.R. § 4.120 as generally applicable to service-connected neurological disability, indicate that disability in this field is ordinarily to be rated in proportion to the impairment of motor, sensory or mental function.  Consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, injury to the skull, etc.  In rating disability from the conditions in the preceding sentence refer to the appropriate schedule.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.

Having reviewed the above, the Board sees fit to adjust upward the total compensation scheme for service-connected multiple sclerosis, whereas the underlying rating for multiple sclerosis remains at 30 percent, a separate 20 percent rating is assigned for associated neurological problem of the right hand.

First, as to the 30 percent rating in effect for multiple sclerosis, overall, this is the highest evaluation for that condition available under the VA rating schedule.  As the maximum benefit, without additional separately ratable pathology, the rating schedule does not offer greater benefit.  See 38 C.F.R. § 4.124a, Diagnostic Code 8018.  In view of this, the Veteran's representative has raised the issue of entitlement to an extraschedular rating for multiple sclerosis under 38 C.F.R. § 3.321(b)(1), which is discussed further below.  The Board now proceeds to separate ratable residuals. 

In light of repeated indication on VA examination and elsewhere of right hand pathology, hand fatigue and weakness, with difficulty completing fine motor tasks including writing, the Board finds separate compensation warranted.  The Veteran's reported history on this problem is consistent throughout.  He is further competent to observe and describe symptomatology within purview of lay observation.  Thus, a 20 percent rating should be awarded under Diagnostic Code 8514 for mild incomplete paralysis of the musculospiral nerve (radial nerve).  This award should take effect from the June 26, 2006 date of claim for increased rating.

The basis for increase having been indicated, on review of the record, there is no other basis for additional separate disability compensation.  The longitudinal medical history since year 2006 has been thoroughly considered, which largely shows a condition that besides intermittent or occasional exacerbation, has fortunately been limited in many respects and well-controlled through medication and treatment.  See 38 C.F.R. § 4.2; see also Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Whereas the Veteran reported an extensive list of subject symptoms and complaints associated with service-connected disability apart from right hand problem in and of itself, objective examination and including with testing procedures, particularly later from evaluation between years 2012 and 2014, including a November 2014 neurological consult at the VAMC, did not bear out subjective reports.  Visual capacity, musculoskeletal function, walking gait and many key areas were alright.  Many of these reported symptoms also themselves were considered not likely to have been an ongoing problem by the 2011 VA examiner.  In addition, subsequent VA opinion ruled out the Veteran's identified loss of sense of taste and/or smell being due to service-connected disability, based on testing methods and the review of history.    

The Board further observes that many of the earlier reported symptoms such as episodes of fatigue are contemplated to some extent in original awarded 30 percent rating under Diagnostic Code 8018.  As previously indicated, further, the record is sufficiently up to date and provides detail that another more recent VA examination is not necessary.  

The Board finds that compensation under the VA rating schedule is warranted to the extent indicated.  Further considered in this case is the question of entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1), whereas the issue has been directly raised at the request of the Veteran's representative is before the Board at this time.  See generally, Yancy v. McDonald, 27 Vet. App. 484 (2016).

For purpose of extraschedular analysis, the holding from Thun v. Peake, 22 Vet. App. 111 (2008) applies.  Under Thun, there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The evidence in this case does not show such an exceptional disability picture.  The Board has reviewed the level of severity and symptomatology of the Veteran's service-connected multiple sclerosis with the established criteria found in the rating schedule.  That criteria, pursuant to Diagnostic Code 8018, warrants the provision of a minimum 30 percent disability rating, with separate rating of residuals.  

The Veteran's condition has been evaluated accordingly, inasmuch as he is in receipt of the original 30 percent rating, along with a separately indicated 20 percent evaluation for the right hand neurological disability since the date of claim filed.  Apart from this, there is not a showing of exceptional disability such that an evaluation is requisite beyond these rating provisions.  The most definitive and recent depiction of service-connected disability is that the Veteran's multiple sclerosis is a condition that overall has been amenable to treatment, since separation from service until the present time.  General musculoskeletal, visual, and other areas of functioning have not routinely been significantly impaired.  The symptoms appear to be mostly controlled on medication.  Accordingly, the Board cannot conclude that there is showing of an exceptional disability picture such that rating criteria are inadequate.     

The first criterion of extraschedular review per the Thun holding not being met here, further analysis is not required, and the Board need not refer this case for an extraschedular rating in accordance with the procedures under 38 C.F.R. § 3.321(b)(1).  

For these reasons, the Board is granting in part the claim, having denied a rating higher for multiple sclerosis but awarding separation compensation for a residual right upper extremity disorder.  

ORDER

A higher rating than 30 percent for multiple sclerosis is denied

A separate 20 percent rating for a right hand neurological condition, associated with multiple sclerosis, is granted effective June 26, 2006.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


